 
 
I 
111th CONGRESS 1st Session 
H. R. 4312 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2009 
Mr. Burgess (for himself, Mr. Boehner, Mr. Kline of Minnesota, Mr. Frelinghuysen, and Mr. Issa) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To permit the District of Columbia to use Federal funds to provide scholarships for enrollment in participating schools under the DC School Choice Incentive Act of 2003 to students who did not receive such scholarships in the 2009–2010 school year. 
 
 
1.Permitting Provision of Scholarships Under DC School Choice Incentive Act of 2003 to Additional Students 
(a)In GeneralThe District of Columbia Appropriations Act, 2010, is amended in the item relating to Federal Funds, Federal Payment for School Improvement, by striking That notwithstanding the second proviso and all that follows through only for scholarships to students who received scholarships in the 2009–2010 school year: Provided further,. 
(b)Effective DateThe amendment made by subsection (a) shall take effect as if included in the enactment of the District of Columbia Appropriations Act, 2010.  
 
